UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 14, 2011 IMMUCOR, INC. (Exact name of registrant as specified in its charter) Georgia 0-14820 22-2408354 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3130 Gateway Drive, Norcross, Georgia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (770) 441-2051 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02. Termination of a Material Definitive Agreement. On April 14, 2011, Immucor, Inc. (the “Company”) accepted the resignation of Geoffrey S. Crouse from his position as Executive Vice President and Chief Operating Officer of the Company.In connection with Mr. Crouse’s resignation, the Company and Mr. Crouse terminated the Amended and Restated Employment Agreement between them dated August 1, 2010 (the “Agreement”).The Company incurred costs of approximately $2.4 million related to the termination of the Agreement.The Agreement is filed as Exhibit 10.1 and the terms and conditions of the Agreement are incorporated herein by reference. Item 5.02(b). Departure of Certain Officers. As described above, on April 14, 2011 the Company accepted the resignation of Geoffrey S. Crouse from his position as Executive Vice President and Chief Operating Officer of the Company. Item 9.01. Financial Statements and Exhibits (d)Exhibits Amended and Restated Employment Agreement, dated as of August 1, 2010, by and between the Company and Geoffrey S. Crouse (incorporated by reference to Exhibit 10.1 to Immucor, Inc.’s Current Report on Form 8-K filed on August 17, 2010). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMMUCOR, INC. Date:April 14, 2011 By: /s/Philip H. Moïse Philip H. Moïse Executive Vice President and General Counsel
